DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 18 October 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/20/2021, 02/22/2021, 12/16/2020, 11/13/2019 and 10/18/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached. It is noted that NPL reference no1 of the IDS 10/18/2019 has been corrected for a misspelling in the title of the reference.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
	Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  there should be a space between tan and δ and between numerical value and the units in “250C” and “20C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite the limitation of a dynamic viscoelasticity test stipulated in JIS K7244 (which seems to correspond to the International Organization for Standardization ISO 6721-6 test). At the onset, it is noted that a claim reciting a standardized test is not indefinite per se; however, the instant limitation in claim 1 and 3 is indefinite because the recited JIS K7244 test has not been appropriately provided. The JIS K7244 is performed at a specific frequency - typically a range between 0.1 to 100 Hz – and the applied frequency during the test would result in different values. Applicant’s specification discloses an exemplary frequency of 10 Hz; thus, it is suggested that the claimed frequency be recited in the claims to properly define the framework of the claimed values and avoid any ambiguities. Claims 2 and 5 are dependent thus inherit the same deficiencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TAKEGAMI or Miwa discloses a laminate or multi-layered film comprising an elastic substrate and various polymeric and/or metal based layers stacked on top of the substrate. However, TAKEGAMI or Miwa fails to disclose the claimed cured/hardened polymeric layer with the specific storage elastic modulus and tan δ range.
Kawada or Watanabe discloses a protective cured coating film or laminate and the optimization of the storage elastic modulus and/or tan δ parameters. However, Kawada or Watanabe fails to disclose the specific layers within the laminate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764